IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAYMOND BROBST, §
§ No. 157, 2015
Defendant Below, §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Kent County
§ Cr. ID 1007025776
Plaintiff Below, §
Appellee. §

Submitted: June 10, 2015
Decided: June/5 , 2015

O R D E R

This 15‘h day of June 2015, it appears to the Court that, on May 28, 2015,
the Chief Deputy Clerk issued a notice to appellant to show cause why this appeal
should not be dismissed for his failure to diligently prosecute the appeal by not
ﬁling his opening brief and appendix in this matter. The appellant failed to
respond to the notice to show cause within the required ten-day period; therefore,
dismissal of this action is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.